DissentiNg Opinion,
Bermudez, C. J.
The relationship between the parties, their heir-ship, as the issue of the same authors, are matters entirely foreign to tMs litigation.
*571The claim avowedly rests exclusively upon the agreement declared upon and which is said to have been entered into previous to the confection and signature of the act of ratificatification of the sale of the real estate in question.
The plaintiffs should recover in the event only that the agreement was legally proved.
They claim that it is established by :
1. A letter from the attorney-at-law, who, at the time represented Mrs. Gibert in the suit for the price, brought against the purchasers of the property.
2. The act of ratification signed by the plaintiffs and used by Mrs. Gibert.
3. Oral testimony.
It does not strike me that an attorney-at-law who institutes a suit in the name of a vendor against a vendee, to recover the price of sale, has any legal authority on that account to offer to outstanding parties whose intervention, in the shape of a ratification is necessary for recovery, a participation in the proceeds when realized. Even then, the letter does not purport to have been authorized by the plaintiffs in the suit, but simply by her husband.
There is no evidence to show, except the ipse dixit, that the attorney was empowered even to that extent. It is after all at best, nothing but a beginning of proof.
The act of ratification emphatically repels the idea' of the existence of the alleged agreement, which if it ever was entered into, must have preceded the confirmation.
This act unequivocally declares, that the plaintiffs acknowledge that they had no right, title or interest to the property conveyed by their mother to their sister and by the latter to her vendee.
The oral testimony offered to prove the consideration of the ratification was improperly received. It was designed to establish a state of facts anterior to the drawing up and signature of the act of renunciation and antagonistical to its recital j namely, that, being owners, the plaintiffs had agreed themselves not to be such, therefore, to tell a falsehood, with the understanding that the proceeds would be equally distributed between them and their sister.
It is elementary that parol evidence is inadmissible against or beyond what is mentioned in a written act, or what may have been said before or at the time of making it, or since.
The familiar articles of the Code read:
*572“The authentic act is full proof of the agreement contained in it against the contracting parties and the heirs and assigns, unless it he declared and proved a forgery.
“Neither shall parol evidence be admitted against or beyond what is contained in the acts, nor on what may have been said before or at the time of making them.” R. C. C. 2233 and 2276.
The authorities expounding these texts are innumerable and inflexibly forbid oral testimony in a case like the present one.
The claim in this case is for the price, in consideration of which the plaintiffs admitted they had no claim to the property, or of which they renounced or transferred that claim. The effort is to prove the contract by parol or oral testimony. Could such testimony be admissible to prove the price of sale of real estate? Unquestionably not. Why then should it be~received in a parallel, if not identical case ?
The inhibition is absolute between the parties, when the act relates to real estate. Conversations, considerations and conclusions anterior to the contract are presumed to be embodied in the act.
The unbending rule of our jurisprudence is that a party cannot vary, explain, impeach or destroy his voluntary written acknowledgment, unless after alleging fraud, error, or the like. This is inflexibly the case, where the meaning and purport of the act is the subject matter under consideration; when the suit is to enforce a right alleged to arise in consequence of it; where the oral testimony is palpably offered to inject therein, or extract therefrom, matters which were included and embodied therein; where the object is to restrict or enlarge, crip pie or aid, subvert or support the act and where the rights of minors are at stake and imperilled.
In such case, the only evidence which the law allows is a counter letter; none has been produced in this instance.
In the absence of legal proof in support of the agreement, which is the only foundation on which this suit rests,the plaintiffs should not recover.
I, therefore, dissent from the opinion and decree.
Rehearing refused.